August 21, 2017 VIA EDGAR James E. O’Connor, Esq. Tony Burak Division of Investment Management, Disclosure Review Office U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Harvest Capital Credit Corporation Pre-Effective Amendment No. 1 to Registration Statement on Form N-2 (File No. 333-218821) Dear Mr. O’Connor and Mr. Burak: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Harvest Capital Credit Corporation hereby respectfully requests that the above-captioned registration statement, including all amendments thereto, be ordered effective on August 21, 2017 at 4:00 p.m., or as soon thereafter as practicable. Harvest Capital Credit Corporation By: /s/ Richard P. Buckanavage Richard P. Buckanavage President and Chief Executive Officer
